The board of health of the village of Peekskill appeals from a final order (Civ. Prae. Act, art. 78) directing it to approve certain plans and specifications for a slaughterhouse in the village (now city) of Peekskill. Order, in so far as appealed from, reversed on the law, with fifty dollars costs and disbursements, motion denied, and petition dismissed, without costs, on the authority of People ex rel. Knoblauch v. Warden, etc. (216 N. Y. 154, 157, 160, 161). Hagarty, Carswell, Johnston and Taylor, JJ., concur; Lazansky, P. J., dissents and votes to affirm the order on the ground that the board of health had no power arbitrarily to refuse to grant a permit for a slaughterhouse. [172 Misc. 176.]